Citation Nr: 1343440	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for headaches.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In October 2012, the Veteran was afforded a VA examination to assess the severity of the Veteran's service-connected headaches.  The examiner noted that the Veteran had been previously diagnosed with migraine headaches at a September 2010 VA examination.  The examiner acknowledged that the Veteran reported that he has sinus headaches that were in the "front of his head," would last about two weeks at a time, and treated them with antibiotics.  The examiner found that the Veteran's report of his symptoms were related to his sinus headaches rather than his service-connected migraine headaches; the examiner acknowledged that the Veteran had established service connection for a sinus disability but indicated that he could only consider the presence and severity of migraine headaches.  The Veteran reported that he did not have any treatment or evaluation for a "migraine" since his separation from service.  He said that he got "migraines" about three to four times a year and he did not treat them with medication.  The examiner found that, based on a lack of a current diagnosis for migraine headaches and the lack of lay or medical evidence that the Veteran had persistent or recurrent symptoms of migraine headaches, the Veteran did not have characteristic prostrating attacks of migraine headaches.  The examiner also found that the Veteran did not have characteristic prostrating attacks of non-migraine headache pain.  

The Board finds that a clarifying medical opinion is warranted to assess the severity of the Veteran's service-connected headaches.  The examiner relied on the Veteran's characterization of his headaches as "sinus" headaches as opposed to "migraine" headaches to support the examiner's findings.  While the Veteran is competent to report on his symptoms, the Veteran is not competent to provide evidence as to more complex medical questions, such as whether his headache symptoms are "sinus" rather than "migraine" headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although, the examiner also found that the Veteran did not have characteristic prostrating attacks of non-migraine headaches, the examiner did not provide a rationale for that opinion.  38 C.F.R. § 4.2 (2013); see Nieves-Rodriguez, 22 Vet. App. at 302 (2008); Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Moreover, in the January 2011 rating decision which established service connection for headaches, the RO noted that the Veteran was treated in service for both migraine headaches and chronic headaches, and noted further that the September 2010 VA examiner indicated that with a history of headaches, the Veteran's sinus infections or chronic sinusitis could have irritated the chronic headaches or even the migraine headaches.  And, again, the Veteran has established service connection for sinusitis.  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine whether the Veteran's headache symptoms, however characterized, indicate characteristic prostrating attacks, and if so, at what frequency.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any current relevant treatment records of the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development, the RO/AMC should obtain an addendum opinion to the October 2012 headache examination by the same examiner or another examiner if she is not available.  The claims file, including a copy of this remand should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to:

Consider the Veteran's statements regarding all of his headache symptoms, including those that the Veteran characterizes as "sinus" headache symptoms, and evaluate whether those symptoms indicate characteristic prostrating attacks, and if so, to indicate the frequency of those attacks.  If the examiner indicates that a new VA examination is necessary to respond to the Board's inquiry, such should be afforded the Veteran.  

A complete rationale must be provided.  If the examiner is unable to render an opinion without resorting to speculation, the examiner must explain why such opinion cannot be rendered.

3.  Then, the RO/AMC should readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


